Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Orlando Garcia                           Case No.

 12               Plaintiff,
                                                 Complaint For Damages And
 13       v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
 14     Group XIII Properties LP, a              Act; Unruh Civil Rights Act
        California Limited Partnership;
 15     Group XIII Properties, Inc., a
        California Corporation;
 16
                  Defendants.
 17
 18
            Plaintiff Orlando Garcia complains of Group XIII Properties LP, a
 19
      California Limited Partnership; Group XIII Properties, Inc., a California
 20
      Corporation; and alleges as follows:
 21
 22
        PARTIES:
 23
        1. Plaintiff is a California resident with physical disabilities. He suffers
 24
      from Cerebral Palsy. He has manual dexterity issues. He uses a wheelchair for
 25
      mobility.
 26
        2. Defendants Group XIII Properties LP and Group XIII Properties, Inc.
 27
      owned the real property located at or about 5938 Florence Ave, Bell Gardens,
 28
      California, upon which the business “Grooming with Love” operates, in


                                             1

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 2 of 7 Page ID #:2




  1   January 2021.
  2     3. Defendants Group XIII Properties LP and Group XIII Properties, Inc.
  3   own the real property located at or about 5938 Florence Ave, Bell Gardens,
  4   California, upon which the business “Grooming with Love” operates,
  5   currently.
  6     4. Plaintiff does not know the true names of Defendants, their business
  7   capacities, their ownership connection to the property and business, or their
  8   relative responsibilities in causing the access violations herein complained of,
  9   and alleges a joint venture and common enterprise by all such Defendants.
 10   Plaintiff is informed and believes that each of the Defendants herein is
 11   responsible in some capacity for the events herein alleged, or is a necessary
 12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 13   the true names, capacities, connections, and responsibilities of the Defendants
 14   are ascertained.
 15
 16     JURISDICTION & VENUE:
 17     5. The Court has subject matter jurisdiction over the action pursuant to 28
 18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 20     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 21   of action, arising from the same nucleus of operative facts and arising out of
 22   the same transactions, is also brought under California’s Unruh Civil Rights
 23   Act, which act expressly incorporates the Americans with Disabilities Act.
 24     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 25   founded on the fact that the real property which is the subject of this action is
 26   located in this district and that Plaintiff's cause of action arose in this district.
 27
 28


                                                2

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 3 of 7 Page ID #:3




  1     FACTUAL ALLEGATIONS:
  2     8. Plaintiff went to Grooming with Love in January 2021 with the intention
  3   to avail himself of its goods or services and to assess the business for
  4   compliance with the disability access laws.
  5     9. Grooming with Love is a facility open to the public, a place of public
  6   accommodation, and a business establishment.
  7     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  8   to provide wheelchair accessible paths of travel in conformance with the ADA
  9   Standards as it relates to wheelchair users like the plaintiff.
 10     11. Grooming with Love provides paths of travel to its customers but fails to
 11   provide wheelchair accessible paths of travel.
 12     12. A problem that plaintiff encountered is that the there was an unramped
 13   step at the entrance of Grooming with Love.
 14     13. Plaintiff believes that there are other features of the paths of travel that
 15   likely fail to comply with the ADA Standards and seeks to have fully compliant
 16   paths of travel for wheelchair users.
 17     14. On information and belief, the defendants currently fail to provide
 18   wheelchair accessible paths of travel.
 19     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 20   personally encountered these barriers.
 21     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
 22   wheelchair accessible facilities. By failing to provide accessible facilities, the
 23   defendants denied the plaintiff full and equal access.
 24     17. The failure to provide accessible facilities created difficulty and
 25   discomfort for the Plaintiff.
 26     18. Even though the plaintiff did not confront the barrier, the entrance
 27   doorway clear passage width is too narrow. Plaintiff seeks to have this barrier
 28   removed as it relates to and impacts his disability


                                               3

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 4 of 7 Page ID #:4




  1     19. The defendants have failed to maintain in working and useable
  2   conditions those features required to provide ready access to persons with
  3   disabilities.
  4     20. The barriers identified above are easily removed without much
  5   difficulty or expense. They are the types of barriers identified by the
  6   Department of Justice as presumably readily achievable to remove and, in fact,
  7   these barriers are readily achievable to remove. Moreover, there are numerous
  8   alternative accommodations that could be made to provide a greater level of
  9   access if complete removal were not achievable.
 10     21. Plaintiff will return to Grooming with Love to avail himself of its goods
 11   or services and to determine compliance with the disability access laws once it
 12   is represented to him that Grooming with Love and its facilities are accessible.
 13   Plaintiff is currently deterred from doing so because of his knowledge of the
 14   existing barriers and his uncertainty about the existence of yet other barriers
 15   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 16   discriminatory barriers again.
 17     22. Given the obvious and blatant nature of the barriers and violations
 18   alleged herein, the plaintiff alleges, on information and belief, that there are
 19   other violations and barriers on the site that relate to his disability. Plaintiff will
 20   amend the complaint, to provide proper notice regarding the scope of this
 21   lawsuit, once he conducts a site inspection. However, please be on notice that
 22   the plaintiff seeks to have all barriers related to his disability remedied. See
 23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 24   encounters one barrier at a site, he can sue to have all barriers that relate to his
 25   disability removed regardless of whether he personally encountered them).
 26
 27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                                4

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 5 of 7 Page ID #:5




  1   Defendants.) (42 U.S.C. section 12101, et seq.)
  2     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  3   again herein, the allegations contained in all prior paragraphs of this
  4   complaint.
  5     24. Under the ADA, it is an act of discrimination to fail to ensure that the
  6   privileges, advantages, accommodations, facilities, goods and services of any
  7   place of public accommodation is offered on a full and equal basis by anyone
  8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  9   § 12182(a). Discrimination is defined, inter alia, as follows:
 10            a. A failure to make reasonable modifications in policies, practices,
 11                or procedures, when such modifications are necessary to afford
 12                goods,    services,    facilities,   privileges,    advantages,   or
 13                accommodations to individuals with disabilities, unless the
 14                accommodation would work a fundamental alteration of those
 15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 16            b. A failure to remove architectural barriers where such removal is
 17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 18                defined by reference to the ADA Standards.
 19            c. A failure to make alterations in such a manner that, to the
 20                maximum extent feasible, the altered portions of the facility are
 21                readily accessible to and usable by individuals with disabilities,
 22                including individuals who use wheelchairs or to ensure that, to the
 23                maximum extent feasible, the path of travel to the altered area and
 24                the bathrooms, telephones, and drinking fountains serving the
 25                altered area, are readily accessible to and usable by individuals
 26                with disabilities. 42 U.S.C. § 12183(a)(2).
 27     25. When a business provides paths of travel, it must provide accessible
 28   paths of travel.


                                              5

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 6 of 7 Page ID #:6




  1     26. Here, accessible paths of travel have not been provided in conformance
  2   with the ADA Standards.
  3     27. When a business provides an entrance, it must provide an accessible
  4   entrance.
  5     28. Here, an accessible entrance has not been provided in conformance
  6   with the ADA Standards.
  7     29. The Safe Harbor provisions of the 2010 Standards are not applicable
  8   here because the conditions challenged in this lawsuit do not comply with the
  9   1991 Standards.
 10     30. A public accommodation must maintain in operable working condition
 11   those features of its facilities and equipment that are required to be readily
 12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 13     31. Here, the failure to ensure that the accessible facilities were available
 14   and ready to be used by the plaintiff is a violation of the law.
 15
 16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 18   Code § 51-53.)
 19     32. Plaintiff repleads and incorporates by reference, as if fully set forth
 20   again herein, the allegations contained in all prior paragraphs of this
 21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 22   that persons with disabilities are entitled to full and equal accommodations,
 23   advantages, facilities, privileges, or services in all business establishment of
 24   every kind whatsoever within the jurisdiction of the State of California. Cal.
 25   Civ. Code §51(b).
 26     33. The Unruh Act provides that a violation of the ADA is a violation of the
 27   Unruh Act. Cal. Civ. Code, § 51(f).
 28     34. Defendants’ acts and omissions, as herein alleged, have violated the


                                               6

      Complaint
Case 2:21-cv-00954-RSWL-PLA Document 1 Filed 02/02/21 Page 7 of 7 Page ID #:7




  1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  2   rights to full and equal use of the accommodations, advantages, facilities,
  3   privileges, or services offered.
  4      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  5   discomfort or embarrassment for the plaintiff, the defendants are also each
  6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  7   (c).
  8
  9            PRAYER:
 10            Wherefore, Plaintiff prays that this Court award damages and provide
 11   relief as follows:
 12          1. For injunctive relief, compelling Defendants to comply with the
 13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 14   plaintiff is not invoking section 55 of the California Civil Code and is not
 15   seeking injunctive relief under the Disabled Persons Act at all.
 16          2. Damages under the Unruh Civil Rights Act, which provides for actual
 17   damages and a statutory minimum of $4,000 for each offense.
 18          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 20
      Dated: February 1, 2021             CENTER FOR DISABILITY ACCESS
 21
 22
 23
                                          By: _______________________
 24
                                                Russell Handy, Esq.
 25                                             Attorney for plaintiff
 26
 27
 28


                                                7

      Complaint
